Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed February 11, 2021 is acknowledged and has been entered.  Claims 1-5 and 9 have been amended.  Claims 11-20 have been cancelled.  Claims 22-23 have been added.  Accordingly, claims 1-10 and 21-23 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is September 18, 2018 which is the filing date of Provisional Application 62/732,832 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite in reciting, “comparable” in the last line because “comparable” is a subjective term lacking a comparative basis for defining its metes and bounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
5.	Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Konieczna et al. (Facilitating Cells Derived From Deceased Donor Bone Marrow. Human Immunology. Abstracts. 74: 35-OR (2013) in view of Akashi et al. (US Patent 7,297,329) and Vacanti et al. (US 2015/0376576).
Konieczna et al. teach assessing whether blood derived from a deceased donor is suitable for use as a transplant (i.e. product for administration) comprising mature T cells and hematopoietic stem and progenitor cells (HSPCs) for administration to a living recipient.  Konieczna et al. teach obtaining a blood sample from bone marrow of a deceased donor; analyzing the sample for components comprising mature T cells which are CD3+ T cells and HSPCs which are CD34+ HSPCs; and determining whether the blood sample is similar to blood sample of living donors so as to be a suitable product for administration to a living recipient.  Koniecza et al. specifically teach that the blood sample from the deceased donor shows similar (comparable) cell markers including CD3 mature T cell marker and CD34 HSPC marker as compared to mobilized peripheral blood from living donors after leukopheresis.  See entire document.
Koniecza et al. differ from the instant invention in failing to teach analyzing the mature T cells for parameters indicative of T cell viability, T cell proliferation, and T cell activation.  Koniecza also does not teach analyzing the HSPCs for parameters indicative of HSPC viability and HSPC proliferation.

Vacanti et al. teach a method of assessing suitability of blood derived from a deceased donor for administration (i.e. manufactured product) to a living recipient (Abstract; [0019, 0020]).  The method comprises obtaining blood from a deceased donor [0019, 0023]; and analyzing the blood for the presence of CD34+ and CD90+ HSPC component as a subpopulation of viable spore-like cells [0028, 0029, 0039, 0046, 0098, 0105].  Vacanti et al. further teach analyzing the CD34+ CD90+ HSPCs for cell viability after oxygen deprivation [0006, 0019, 0027].  Thereafter, Vacanti et al. determines whether the CD34+CD90+ HSPCs obtained from blood of deceased donors as a subpopulation of viable spore-like cells is suitable for transplant (product) for administration to a living recipient [0027, 0037, 0042, 0046].  Vacanti et al. also teach 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Akashi and Vacanti in testing viability of CD3+ mature T cells and CD34+CD90+ HSPCs respectively, into the method of Koniecza because Koniecza taught that blood sample from deceased donors manifest the same cell surface markers of mature T cells and HSPCs from living donors.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in combining the teaching of Akashi and Vacanti with the method of Koniecza because all of Koniecza, Akashi, and Vacanti teach analogous art of isolating viable cells from deceased donors that are suitable for administration to living recipients.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 2, 4, and 6-10 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
7.	Claims 3, 5, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The prior art of record fails to teach or fairly suggest assessing suitability of blood derived from a deceased donor for use in manufacture of a product comprising CD3+ mature T cells and CD34+ HSPCs suitable for administration to a living recipient; wherein the product comprises the combination of T cell activation, T cell proliferation, or T cell viability of CD3+ mature T cell value parameter and HSPC proliferation or HSPC viability of CD34+ HSPC value parameter as combined bases of assessment of the suitability of blood derived from the deceased donor being comparably at least as high as the value parameters of CD3+ mature T cells and CD34+ HSPCs present in blood obtained from living donors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 13, 2021